Citation Nr: 1412143	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-31 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left heel disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from December 1972 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which continued a 10 percent rating for a left heel disability.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2013 Board hearing conducted in Philadelphia, Pennsylvania. A transcript of the hearing is of record. Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration. This waiver is contained in the Veteran's claims folder. See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a back disability and a right leg/foot disability, secondary to the Veteran's service-connected left heel disability, have been raised by the record (see October 2013 Board hearing transcript, page 5) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claim. See 38 C.F.R. § 3.159.

The Veteran provided testimony during an October 2013 Board hearing in which he alleged that his left heel disability had worsened since his last VA examination in June 2011. Specifically, the Veteran testified that he suffers from painful swelling every couple of days, that he has to wear a brace to decrease the swelling, that his left heel disability negatively affects his mobility, and that the VA-issued medications for his service-connected disability make him "groggy". The Veteran also indicated the use of a cane, and the inability to stand up from a sitting position often. The Veteran also submitted an October 2013 statement from a private physician, Dr. Fitch, indicating that the pain and function of his left heel has worsened. The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Lastly, the Board notes that the Veteran asserted during the October 2013 Board hearing that he receives treatment for his left heel disability from private care physicians, as well as the Philadelphia VAMC. Efforts must be made to obtain any outstanding medical records before the Board will adjudicate this matter.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records from all appropriate VA facilities, to include the Philadelphia VAMC, pertaining to the treatment of the Veteran's left heel disability from January 2011 to present.

2. Request a completed VA Form 21-4142, Authorization and Consent to Release Information, from the Veteran. Obtain any outstanding private treatment records from all physicians identified by the Veteran, to include Dr. Fitch and the Veteran's physical therapy physician, which address his left heel disability and treatment for such. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide the records, if able.

3. AFTER COMPLETION OF THE ABOVE, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of his left heel disability.  The examiner must review the claims file, to include any of the relevant records obtained pursuant to the above actions in paragraphs 1-2. 

The examiner must review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's left heel disability.

In doing so, the examiner is asked to elicit a complete history of symptoms from the Veteran regarding his left heel disability, to include the frequency of such. Also, the examiner is requested to provide an opinion which characterizes the severity level of any symptomatology that is noted (i.e., moderate, moderately severe, or severe) and provide an explanation for such characterization.

4. After the above development has been completed, readjudicate the issue on appeal, considering all evidence of record. If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



